DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a correction unit configured to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 7, 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. – US 10,812,166 (hereinafter Kim) in view of Chen et al. – US 11,025,464 (hereinafter Chen).
Re claim 1, Kim discloses:
“at least one processor; and at least one memory including computer program code, the at least one memory and computer program code being configured, with the at least one processor, to cause the apparatus to” (col. 1, lines 41-46; col. 15, lines 17-55): 
“receive a first set of one or more digital signals of transmitters of a communication system” (Fig. 1, 4; col. 7, lines 17-26; col. 8, lines 6-9; wherein Kim implies the received signals for processing are digital since the processing occurs prior to DACs); 
capture a set of one or more radio frequency signals that have been generated from the first set of digital signals, the set of radio frequency signals being input of an antenna system of the communication system” (Fig. 1, 4, col. 7, lines 50-56); 
“derive based on the first set of digital signals and the corresponding set of radio frequency signals a set of weights related to a distortion effect caused by the generation of the radio frequency signals; 
weight a received second set of one or more digital signals using the set of weights, resulting in one or more filtered signals respectively; 
estimate using the filtered signals a correction signal indicative of an interference that is caused by a transmission of the second set of digital signals at a receiver of the communication system; and 
correct a signal being received at the receiver by using the estimated correction signal” (Fig. 1, 4, 5A-5C; col. 2, line 59 to col. 3, line 9; col. 7, lines 17-56; col. 8, line 37 to col. 9, line 15; col. 10, line 38 to col. 12, line 12; col. 12, lines 28-38; where in Kim, the correction is an continuous process, where the input and the output RF are utilized for determining the coefficients of the DPD and correct the input signals; “the first set of digital signals” can be the first input signal to the system of Kim, “the second set of one or more digital signals” can be the subsequent input to Kim’s and predistorted using the coefficients and filtering function determined from the feedback and the first input).
Kim differs from the claimed invention in that Kim does not explicitly disclose the above underlined claimed subject matter.  Namely, Kim focus on reducing the interference in the transmitter chain utilizing feedback signal in the observation  receiver path. 
Chen, in similar field of endeavor, discloses reducing the PIM in the receiver chain in Fig. 2, 4; col. 7, lines 30-40; col. 8, lines 46-65.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the correction in the receiver path, taught by Chen, into Kim, i.e. when Kim implemented as transceiver, to reduce the PIM in both transmitter chain and receiver chain to even further improve the integrity of the signal.
Re claims 7, 12, see corresponding claim 1 for similar claimed subject matter.
Re claim 3, the above combination of Kim and Chen further suggest the teaching of “wherein the estimation of the correction signal comprises weighting the filtered signals using parameters of a model descriptive of a passive intermodulation as function of the filtered signals, resulting in weighted signals respectively, and combining the weighted signals to obtain the correction signal” in Fig. 2, 4, col. 7, line 30 to col. 8, line 31.
 Re claims 9, 14, see corresponding claim 3 for similar claimed subject matter.
6.	Claim(s) 4, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chen as applied to claim 1 above, and further in view of Rollins – US 2014/0348263.
Re claim 4, the combination of Kim and Chen further suggests the teaching of “wherein the estimation of the correction signal comprises weighting the filtered signal using parameters of a model descriptive of a passive intermodulation as function of the filtered signal, the weighted signal being the correction signal” Fig. 2, 4, col. 7, line 30 to col. 8, line 31.
The combination of Kim and Chen does not explicitly discloses “wherein each set of the first and second sets of digital signals comprises a composite signal that is obtained as a combination of multiple digital signals”.
In similar field of endeavor, Rollins discloses a multi-band predistortion system where in one embodiment, the combined digital inputs is provided to the adaptation sub-system (Fig. 3, 4; elements 34, 56, respectively; para.  0036, 0039.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Rollins, into the above combination as an alternative wherein the adaptation could have been simplified.
Re claims 10, 15, see corresponding claim 1 for similar claimed subject matter.
Allowable Subject Matter
7.	Claims 2, 5-6, 8, 11, 13, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. – US 11,323,188
Pratt et al. – US 2022/0052653
Rexberg et al. – US 2022/0006430
Brighenti – US 2021/0184723
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633